Opinion by
Watkins, J.,
This is an unemployment compensation case in which the claimant, Roberta C. Haines, was denied benefits. The Bureau of Employment Security and the Referee denied benefits under the provisions of Section 401(d) of the Unemploymnt Compensation Law, 43 PS, §801 (d) in that she withdrew from the labor market. The Unemployment Compensation Board of Review af*646firmed the denial of benefits but modified the decision by holding that she was disqualified under the provisions of Section 402(b) of the Law, 43 PS §802(b), for, “voluntarily leaving work without cause of a necessitous and compelling nature.”
The board found that the claimant voluntarily terminated her employment because she thought she was entitled to collect unemployment compensation until the seventh month of her pregnancy. She was last employed on April 17, 1959, as a sewing machine operator for Gateway Manufacturing Company, Masontown, Pennsylvania. She was three and one-half months pregnant at the time and expected her date of confinement between September 15 and September 20, 1959. At the time she was physically able to perform her duties. These findings were supported by competent evidence and therefore binding on this Court.
Decision affirmed.